Title: From Benjamin Franklin to [John Ross], 1 January 1779
From: Franklin, Benjamin
To: Ross, John


Dear Sir,
Passy, Jan. 1, 1779
I received your Favour of the 24th. past, with the Order of Congress respecting your Accounts which I communicated to the other Commissioners, & I suppose you have receiv’d the Answer. I should imagine it would be best for you to come up with your Accounts in order to their more speedy Settlement. As to the Tobacco arrived, it is all long since engaged to the Farmers General, and must I think be delivered to them in part Payment of Money they have advanc’d for it. I have delivered the Trunk to Mr Williams agreable to your Orders. The Seals are yet entire, but I apprehend they may some of them be rubb’d off in the Carriage down. But the Trunk is corded & plumb’d. I am, Sir Your most obedient Servant
B Franklin
 
Endorsed: Passy 1 Janry 1779 The Honbl Benjn Franklin Esqr Recd [torn: one word missing] 4th—
Notation: [6 letters illegible] A Dulier greffier
